UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-4740


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

DANIEL RAY BUIE,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-00964-TLW-1)


Submitted:   March 31, 2011                 Decided:   April 5, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Janis   Richardson   Hall,   Greenville,  South   Carolina,  for
Appellant.   Alfred William Walker Bethea, Jr., Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Daniel Ray Buie pled guilty to possession with intent

to distribute crack cocaine and possession of a firearm during

the   commission   of    a   drug    trafficking       offense.      The    district

court sentenced him to 192 months’ imprisonment.                   Buie’s counsel

filed a brief in accordance with Anders v. California, 386 U.S.
738   (1967),   stating      that,    in       counsel’s   view,    there    are   no

meritorious     issues    for   appeal,         but   questioning    whether       the

district court fully complied with the requirements of Federal

Rule of Criminal Procedure 11 in accepting Buie’s guilty plea.

Buie was informed of the right to file a pro se supplemental

brief, but has not done so.                Finding no reversible error, we

affirm.

           In the absence of a motion to withdraw a guilty plea,

this court reviews the adequacy of the guilty plea pursuant to

Rule 11 for plain error.             See United States v. Martinez, 277
F.3d 517, 525 (4th Cir. 2002).                 Our review of the transcript of

the plea hearing leads us to conclude that the district court

fully complied with Rule 11 in accepting Buie’s guilty plea.

See United States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th

Cir. 1991).      Buie was informed of the elements of the charges

against him, the rights he gave up by pleading guilty, and the

mandatory minimum and the maximum penalties he faced.                      The court

determined that there was an adequate factual basis for the plea

                                           2
and that Buie’s plea was knowing and voluntary.                         Accordingly, we

affirm Buie’s convictions.

             We have reviewed Buie’s sentence and conclude that it

was properly calculated and is reasonable.                       See Gall v. United

States, 552 U.S. 38, 51 (2007); United States v. Llamas, 599
F.3d 381, 387 (4th Cir. 2010).                  The district court followed the

necessary     procedural          steps     in     sentencing       Buie,       properly

calculated       and   considered         the    applicable      guidelines       range,

appropriately      treated       the    sentencing       guidelines       as   advisory,

and weighed the relevant 18 U.S.C. § 3553(a) (2006) factors in

relation     to    Buie’s        criminal        conduct     and        his    individual

circumstances.         On the Government’s motion, the court granted a

downward departure to 192 months based on Buie’s substantial

assistance.       We conclude that the district court did not abuse

its   discretion       in    determining        Buie’s     sentence      and    that   the

sentence imposed is reasonable.                 See Gall, 552 U.S. at 41.

             In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.      We therefore affirm Buie’s convictions and sentence.

This court requires that counsel inform Buie, in writing, of the

right to petition the Supreme Court of the United States for

further review.         If Buie requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

counsel    may    move      in   this   court     for    leave     to    withdraw      from

                                            3
representation.        Counsel’s motion must state that a copy thereof

was served on Buie.           We dispense with oral argument because the

facts   and   legal     contentions    are   adequately   presented    in   the

materials     before    the    court   and   argument   would   not   aid   the

decisional process.

                                                                      AFFIRMED




                                        4